DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner cannot find a teaching or suggestion in the prior art of the particular calculations that are now recited in each independent claim.
The application notes on page 8,
“Wawrousek only generally teaches methods of generating customized footwear that includes certain factors such as, customized materials. As such, Wawrousek only teaches using various factors for customizing the footwear, but fails to disclose or suggest setting one of two values (i.e., the value of weight or the value of volume) as a controlled variable to meet requirements of the customer and setting the other of the two values as an independent variable that may be changed to modify the density of the cushion. That is, Wawrousek fails to teach or suggests determining a value of density of the cushion and choosing the implementation of a first calculation or a second calculation, as recited in claim 1. Thus, Wawrousek fails to specifically teach or suggest the same combination of features recited in amended claim 1.”

The examiner agrees with the applicant’s assessment above and notes that the same can be said for other similar references that the examiner has studied.

The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876